Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 1 of 9
Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 2 of 9
Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 3 of 9
Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 4 of 9
Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 5 of 9
Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 6 of 9
Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 7 of 9
Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 8 of 9
Case 2:18-bk-09274-MCW   Doc 34 Filed 12/14/18 Entered 12/14/18 13:01:16   Desc
                         Main Document    Page 9 of 9
